DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunabashiri (7,607,511).
Sunabashiri discloses a restraint system, comprising a seat 2 having a seat bottom 2a and a seatback 2b supported by the seat bottom, the seatback being pivotable via 6 relative to the seat bottom; the seatback including a front defining an occupant seating area (see Figure 1); an airbag 14 supported by the seatback and being inflatable to an inflated position, the airbag extending from the front into the occupant seating area in the inflated position (see Figure 2); and a computer having a processor and a memory storing instructions executable by the processor to control inflation of the airbag based on an angle of the seatback relative to the seat bottom (see col. 3, lines 26-42).  The instructions further include instructions to inflate the airbag in response to detecting a vehicle impact and the angle being greater than a predetermined angle (see col. 3, lines 26-42). The instructions further include instructions to prevent inflation of the airbag in response to detecting the angle being less than or equal to a predetermined angle (see col. 5, lines 30-33).  The seatback defines a cross-seat axis, the airbag in the inflated position being elongated along the seatback transverse to the cross-seat axis. The seatback includes two sides spaced from each other along the cross-seat axis, the airbag in the inflated position extending along the seatback from one side to the other side. The airbag in the inflated position has a semi-circular shape in cross-section along the cross-seat axis. The seatback includes a top and a bottom spaced from the top along a vertical-seat axis transverse to the cross-seat axis, the airbag in the inflated position is spaced from the top and the bottom of the seatback, see Figures 1 and 2. The airbag in the inflated position is disposed closer to the top of the seatback than to the bottom of the seatback. The airbag in the inflated position includes an impact panel disposed in the occupant seating area, the impact panel being concave relative to the cross-seat axis, see Figure 1. The front of the seatback includes a tear seam disposed adjacent to the airbag, the airbag extending through the tear seam in the inflated position, see Figure 1. The airbag is spaced from the seat bottom, see Figure 2. The seatback defines a cross-seat axis, the airbag in the inflated position including an impact panel that is disposed in the occupant seating area and concave relative to the cross-seat axis, see Figure 1.  The seatback defines a cross-seat axis and includes two sides spaced from each other along the cross-seat axis, the airbag in the inflated position extending along the seatback from one side to the other side. The seatback defines a cross-seat axis, the airbag in the inflated position having a semi-circular shape in cross-section along the cross-seat axis. The seatback includes a top and a bottom spaced from each other, the airbag in the inflated position is spaced from the top and the bottom of the seatback, see Figure 2.  The airbag in the inflated position is disposed closer to the top of the seatback than to the bottom of the seatback, as shown in Figures 1 and 2. The restraint system further comprises a dash 1 vehicle-forward of the seat and a second airbag 13 supported by the dash, wherein the second airbag is inflatable into the occupant seating area to an inflated state, the second airbag 14 in the inflated state being spaced from the airbag in the inflated position, as shown in Figure 2. The instructions further include instructions to initiate inflation of the second airbag prior to initiating inflation of the airbag in response to detecting a vehicle impact and the angle being greater than or equal to a predetermined angle (see col. 4, lines 1-6). The instructions further include instructions to initiate inflation of the second airbag in response to detecting a vehicle impact (see col. 4, lines 1-6). The instructions further include instructions to prevent inflation of the airbag and initiate inflation of the second airbag in response to detecting the vehicle impact and the angle being less than a predetermined angle, see Figure 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616